Citation Nr: 1827739	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  01-02 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial increased evaluation for L4-S1 lumbar spine stenosis with intervertebral disc syndrome at L4-S1 (low back disability), rated as 10 percent disabling prior to April 3, 2008 and as 20 percent disabling beginning on April 3, 2008.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Private Attorney


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from December 1977 to December 1981 and from March 1982 to March 1988. 

This case originally came comes before the Board of Veterans Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs(VA) Regional Office (RO) in Los Angeles, California which, in part, granted service connection for L4-L5, L5-S1 lumbar spine stenosis with intervertebral disc syndrome (IVDS) at L4-5 and L5-S1.  The RO in North Little Rock, Arkansas currently has jurisdiction of the claims. 

The Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge (VLJ) sitting at the RO in February 2013, and a transcript of the hearing is of record.

In April 2013, the Board remanded the lumbar spine issue on appeal.  In April 2015, the Board, in pertinent part, granted an initial 20 percent evaluation, but no higher evaluation, for the low back disability beginning April 3, 2008.  To the extent that the April 2015 Board decision denied an initial evaluation in excess of 20 percent for low back disability, from April 3, 2008, the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC). In March 2016, the parties submitted a Joint Motion for Partial Remand (JMR) addressing the denial of an initial evaluation in excess of 20 percent for low back disability from April 3, 2008. The CAVC incorporated the JMR into a March 2016 Order.  In November 2016 the Board remanded the lumbar spine issue for additional development consistent with the JMR and the issue was remanded for additional development again in May 2017.  

Significantly, in May 2017, the Board took jurisdiction of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) pursuant to Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009) as the record showed that the Veteran had been unemployed since approximately April 2007 and, as early as April 2007, the Veteran has argued that his unemployability is due to his service-connected lumbar spine disability.  By rating decision dated in March 2018, the RO granted a TDIU effective March 28, 2007.  As such, this issue is no longer before the Board.


FINDINGS OF FACT

1.  Prior to April 3, 2008, there was no evidence of forward flexion of the thoracolumbar to 60 degrees or less, combined forward of the lumbar spine to 120 degrees or less, and no evidence of  muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.

2.  The evidence does not show limitation of flexion of the lumbosacral spine to less than 30 degrees during the appeal period.

3.  Beginning March 6, 2017, the Veteran's service-connected disability resulted in mild incomplete paralysis of the left sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater than 10 percent for L4-S1 lumbar spine stenosis with intervertebral disc syndrome at L4-S1 are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (DC) 5237-5243 (2017).

2.  The criteria for a disability rating greater than 40 percent for L4-S1 lumbar spine stenosis with intervertebral disc syndrome at L4-S1 are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 4.7, 4.71a, DC 5237-5243 (2017).

3.  The criteria for an initial rating of 10 percent for left lumbar radiculopathy, left lower extremity were met effective March 6, 2017.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.123-4.124a, DC 8520 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By way of history, a February 2006 rating decision granted service connection for low back disability and assigned a 10 percent rating effective March 6, 2001 under DC 5243.  The Veteran timely appealed.  A November 2012 rating decision granted a 20 percent rating for low back disability effective September 27, 2011 and, in an April 2015 decision, a 20 percent rating for the low back disability was granted effective April 3, 2008.  The Veteran has contended, including at his personal hearing, that the ratings assigned to his low back disability should be higher.

I. Notice and Assistance

With respect to the claims being decided, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
Initially, the Board observes that the Veteran has appealed the initial rating assigned for the low back disability from the original grant of service connection.  No further notice is required for such downstream issues.  VAOPGCPREC 8-2003 (2003), 69 Fed. Reg. 25180 (2004).  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, the notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claim for service connection for a back disability was granted and an initial rating was assigned in the February 2006 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Additionally, the Veteran was provided VA spine examinations in October 2005, September 2011, June 2013, and March 2017 to determine the nature and severity of his back disability.  While the June 2013 VA examination was found to be inadequate for rating purposes, the Board finds that the March 2017 examination is adequate in order to rate the Veteran's service-connected back disability as it includes an interview with the Veteran, a review of the record, and full examination, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that the disability has worsened in severity since the March 2017 VA examination.  Rather, they argue that the evidence shows that the Veteran's disability has been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (passage of time alone, without an allegation of worsening, does not warrant a new examination).

Also, the Board finds that there was substantial compliance with the April 2013, November 2016, and May 2017 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  In particular, pursuant to the April 2013 Board remand, the Veteran was afforded a new VA examination in June 2013; pursuant to the November 2016 Board remand, the Veteran was afforded a new VA examination in May 2017; and, pursuant to the May 2017 Board remand, newly received private treatment records were considered by the RO in a February 2018 supplemental statement of the case.  Accordingly, the Board finds that there has been substantial compliance with the April 2013, November 2016 and May 2017 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104   (2008).

II. Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C. § 1155  (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2017).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594   (1991), where service connection has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the Veteran is appealing the initial assignment of a disability rating, as in this case, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999). 
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017). 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532   (1993).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2017).

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  38 C.F.R. § 4.45 (2017).

The Court has held that when a diagnostic code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40  and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Back disabilities may be evaluated under either of two general rating formulas.  One applies to IVDS, and is based upon the duration of incapacitating episodes.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as a "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  The other general rating formula involves the General Rating Formula for Diseases and Injuries of the Spine.

Under the rating criteria, DC 5243 (IVDS) can be evaluated under the following general rating formula for diseases and injuries of the spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent rating will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, DCs 5235-5243 (2017).

As noted above, IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; and a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1) (2017).

III. Analysis

Evidence relevant to the level of severity of the Veteran's low back disability during the pendency of this appeal includes VA examination reports dated in October 2005, September 2011, June 2013, and March 2017 as well as an April 2008 examination from the Social Security Administration (SSA). 

On VA contract examination in October 2005, tenderness and spasm were noted.  Pain-free range of motion included forward flexion to 80 degrees, backward extension to 10 degrees, lateral bending to 20 degrees to each side, and bilateral rotation to 25 degrees.  Range of motion was additionally limited by pain but not by fatigue, weakness, lack of endurance or incoordination after repetitive use or during flare-ups.  Motor function was 5/5 in the lower extremities without muscle atrophy.  The diagnosis was lumbar radiculopathy and severe acquired lumbar stenosis at the 
L4-L5 and L5-S1 levels with IVDS.  The Veteran had limitations on prolonged standing and walking, as well as frequent stooping, climbing, and any heavy lifting, due to his lumbar condition.

On SSA examination in April 2008, the Veteran complained of low back pain with radiation into the right lower extremity with numbness and tingling.  He used a TENS unit and wore lumbar support; he used a brace for balance.  He walked with a slightly antalgic gait on the right, with his trunk flexed forward.  Range of motion included forward flexion to 60 degrees (normal is 90 degrees), with backward extension and lateral bending to either side to 0 degrees (normal is 25 degrees).  X-rays showed degenerative arthritis and degenerative disc disease of the lumbar spine.  The examiner concluded that the Veteran could sit 6 out of 8 hours, could walk 30-45 minutes slowly using his cane for balance, and would have difficulty climbing.

SSA records for February 2010 reveal that the Veteran was granted SSA disability benefits effective March 28, 2007 due to disorders of the back.

X-rays of the lumbar spine in March 2011 revealed narrowing of the disc spaces from L3-S1, raising the possibility of disc degeneration or herniation.

On VA examination in September 2011, the Veteran complained of low back pain.  He said that he wore a back brace at all times.  Range of motion included flexion to 40 degrees, extension to 30 degrees, bending to each side of 30 degrees, and bilateral rotation to 30 degrees.  There was no additional limitation after repetitive testing due to pain, fatigue, or weakness.  No muscle spasm was found in the paralumbar musculature.  The diagnosis was degenerative disc disease of the lumbar spine without evidence of peripheral neuropathy.

The Veteran testified at his February 2013 Travel Board hearing that he cannot stand for long periods due to his service-connected low back disability. 

On VA examination in June 2013, the diagnoses were sprain, spondylosis, and degenerative disc disease.  Pain-free range of motion of the low back included flexion to 35 degrees, extension to 25 degrees, lateral bending to 15 degrees to each side, and bilateral rotation to 25 degrees.  No additional impairment was shown after repetitive testing.  It was noted that the Veteran had an abnormal spinal contour.  Muscle strength was normal in the lower extremities.  There was no muscle atrophy.  He used a brace on a regular basis to walk.  It was reported that there was X-ray evidence of arthritis.  The Veteran's low back disability impacted on his ability to work because of pain when bending, lifting, or twisting.  According to the Veteran, pain, fatigue, weakness, and incoordination significantly affected his functional ability, with a 50 percent loss, during flare-ups or if the joint was used repeatedly over a period of time.

In a July 2016 statement, Dr. V.F. noted the Veteran's extensive treatment for his back disability since his military service.  Significantly, Dr. V.F. noted that the Veteran had experienced worsening exacerbations of his back symptoms beginning in 1999 to the point where he was unable to function at all.  During the July 2016 interview with Dr. V.F., the Veteran reported that in 1999, he experienced exacerbations of back symptoms approximately one to two times per month and Dr. V.F. noted that these statements were consistent with the Veteran's medical records.  Specifically, in 1997, Dr. M., a neurosurgeon, recommended lumbar decompression surgery but the Veteran chose not to have surgery because he was told he could still have pain.  In 1999, the Veteran experienced multiple flare-ups that required treatment.  Specifically in April 1999 it was noted that he had severe canal stenosis at L4-L5 and he was referred to neurosurgery and prescribed pain medication.  In July 1999, Dr. P. noted that the Veteran had been followed for sciatica for 15 to 20 years with frequent tingling and numbness in the right lateral leg radiating from the low back.  The pain was described as sometimes severe and treated with pain medication.  In September 1999, the Veteran was seen at the VA urology clinic with a complaint of a long history of back pain that presented with pain radiating to the groin for a number of days.  He was also seen at the physical medicine and rehabilitation clinic in October 1999 for sciatica and low back pain.  This documentation is all consistent with occasional incapacitating exacerbations dating back to at least June 1999 and supports the Veteran's current claims. 
Dr. V.F. opined that the appropriate VA disability rating dating back to June 1999 for the severity of the Veteran's low back condition is best represented by incapacitating episodes.  Given the description of the Veteran's incapacitating episodes, this formula best describes his condition as of June 1999, rather than a range of motion rating.  A medically appropriate description of incapacitation is the inability to perform activities of daily living.  A definition that incapacitation requires bedrest prescribed by a physician is medically inappropriate because prolonged bedrest would not be within the standard of care treatment for a chronic lumbar condition and Dr. V.F. included medical treatise evidence supporting this finding.  Dr. V.F. opined that it was at least as likely as not that the Veteran's 10 percent disability rating from March 2001 does not accurately represent the severity of his low back disability from that time.  Given a medically appropriate definition, Dr. V.F. opined that it was at least as likely as not this would correspond to a rating consistent with incapacitating episodes having a total duration of at least two weeks during a twelve month period starting in June 1999.  

According to Dr. V.F.'s interview with the Veteran and evidence documented in the record, the Veteran's back pain significantly worsened in June 2013 when he began to have incapacitating episodes more frequently.  This progressive symptomatic worsening is expected with a chronic degenerative condition.  Since 2013, for four to five days per month, he was unable to perform activities of daily living because of a flare-up of pain in his low back.  This is consistent with the June 2013 VA examination, in which the examiner noted the Veteran's joint function was decreased by 50 percent during flare-ups.  Dr. V.F. opined that a 20 percent disability rating does not accurately reflect the severity of the Veteran's low back disability from 2013.  Instead, the severity of the Veteran's back condition would correspond with incapacitating episodes having a total duration of over six weeks during a twelve month period from June 2013 to present.

Dr. V.F. also opined that it was at least as likely as not that the Veteran's back disability rendered him unable to secure and follow substantially gainful employment since he last worked in April 2007.  

On VA examination in March 2017, the examiner continued diagnoses of lumbar strain and intervertebral disc syndrome.  The examiner noted chronic low back pain dating back to 2002 of a severity of 7/10 with daily flares dating to at least 2007 of a severity of 9/10.  When he experiences flares, the Veteran will stop activities (standing/walking) and get off his feet for 30 minutes but then resume activities.  The flares result in pain, weakness, and loss of motion and result in a restriction of  lifting and climbing.  
	
On range of motion testing the Veteran had forward flexion to 35 degrees, extension to 5 degrees, lateral flexion to 15 degrees (bilaterally), and lateral rotation to 25 degrees (bilaterally).  Such findings were noted to be both active and passive range of motion from a standing position.  The examiner was unable to examine the back from nonweight bearing as such measurement was not possible from a functional standpoint since this was the spine and not a joint.  Body habitus and physical problems of the Veteran limited the examiner's ability to perform lumbar spine range of motion (active/passive) nonweight bearing as well.  

There was evidence of pain with weight bearing as well as objective evidence of localized tenderness or pain on palpation, specifically mild tenderness of the low back.  The Veteran was able to perform repetitive use testing with at least three repetitions with no additional loss of range of motion.  While the Veteran was not examined immediately after repetitive use over time, the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner indicated that pain, weakness, fatigability, or incoordination significantly limited the functional ability of the Veteran's lumbar spine with repeated use over a period of time but the examiner was unable to describe this in terms of range of motion.

With regard to the Veteran's claimed flare-ups, the examination was not conducted during a flare-up but was medically consistent with the Veteran's statements describing functional loss during flare-ups.  Also, while pain, weakness, fatigability, or incoordination significantly limited functional ability with flare-ups, the examiner was unable to describe this in terms of range of motion.  This was because it would be speculative to describe the flare-up in terms of range of motion since the back was not acutely flared during the examination and the history given by the Veteran was not specific enough to determine any additional loss of motion during flares or following repeated use over time.  The examiner also noted that the flare-ups occurred daily and were brief, but not always constant, thus making it impossible to determine the percentage of time that the Veteran's flare-ups affect his functionality.  The examiner noted that the Veteran's functional impairment had been stable dating back to 2002, historically, with no incapacitating episodes.  

There were muscle spasms of the thoracolumbar spine but the spasms did not result in abnormal gait or abnormal spinal contour.  There was no guarding of the thoracolumbar spine.  Muscle strength testing was normal and there was no muscle atrophy.  Reflex examination was generally hyperactive without clonus except for the right ankle which was hyperactive with clonus.  Sensory examination was normal for the left lower extremity but decreased for the right lower extremity.  Straight leg testing was negative and there was evidence of mild radiculopathy of the bilateral lower extremities.  There was no ankylosis of the spine and there were no other neurologic abnormalities or findings related to the thoracolumbar spine.  The examiner noted that the Veteran had IVDS but that this had not resulted in any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician in the past 12 months.  With regard to assistive devices, it was noted that the Veteran constantly used both a brace and a cane due to back disability.                 

Also of record are private treatment records dated through December 2016.  These records show that the Veteran has undergone several lumbar trans foraminal injections due to low back pain.  These records also show a May 2016 private treatment record noting that the Veteran had lumbar spine flexion to 60 degrees.  

Given the evidence of record, the Board finds that higher ratings for the Veteran's back disability are not warranted either prior to or beginning April 3, 2008.  With regard to the period of time prior to April 3, 2008, the Board notes that an initial disability rating greater than 10 percent is not warranted because, prior to that date, there was no evidence of forward flexion of the thoracolumbar to 60 degrees or less, combined forward of the lumbar spine to 120 degrees or less, and no evidence of  muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.  As above, the October 2005 VA spine examination showed forward flexion of the thoracolumbar spine to 80 degrees and a combined range of motion of  more than 120 degrees and was negative for evidence of muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.

Additionally, a disability rating greater than 20 percent is not warranted during the entire appeal period because there is no medical evidence of limitation of forward flexion to 30 degrees or fewer or evidence of favorable ankylosis of the entire thoracolumbar spine.  As above, the April 2008 SSA examination showed forward flexion to 60 degrees, the September 2011 VA examination showed flexion to 40 degrees, the June 2013 VA examination showed forward flexion to 35 degrees, and the March 2017 VA examination showed forward flexion to 35 degrees.  

With regard to the June 2013 VA examiner's comment that, pain, fatigue, weakness, and incoordination significantly affected the Veteran's functional ability, with a 50 percent loss, during flare-ups or if the joint was used repeatedly over a period of time, the Board notes that the March 2017 VA examiner found that the Veteran's flare-ups could not be described in terms of range of motion since the back was not acutely flared during the examination and the history given by the Veteran was not specific enough to determine any additional loss of motion during flares or following repeated use over time.  The examiner also noted that the flare-ups occurred daily and were brief, but not always constant, thus making it impossible to determine the percentage of time that the Veteran's flare-ups affect his functionality.  

The Court has stated that flare-ups must be considered.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  However, the guidance on how to evaluate flare-ups has not been particularly clear.  As a consequence, it is determined that the holding in Mitchell v. Shinseki, 25 Vet. App. 32 (2011) will be expanded and it is found that flare-ups must be quantifiable and must result in limitation of motion of function beyond that contemplated by the already provided evaluation.  Additionally, because there is a regulation addressing the stabilization of ratings, flare-ups must be of such length as to establish that the overall impairment is more severe than currently evaluated.  The statements made in this case do not show that any flare-ups have additionally limited function in a quantifiable way, nor do they show that they are of such length or duration that a staged rating would not violate the rule regarding stabilization of ratings.  

In sum, 38 C.F.R. § 4.1 provides that the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability.  Here, the reports of exacerbation or flare-ups are not quantifiable and not of sufficient duration to warrant a change in evaluation without violating the spirit of Mitchell, 38 C.F.R. § 4.1 and the rule regarding stabilization of ratings.

With regard to Dr. V.F.'s July 2016 opinion that the Veteran's back condition corresponds with incapacitating episodes having a total duration of at least two weeks during a twelve month period starting in June 1999 and a total duration of over six weeks during a twelve month period from June 2013 to present, in order to meet the criteria for the next higher, 40 percent, disability rating based on incapacitating episodes under DC 5243, the evidence must show that a physician ordered bed rest to treat the disorder.  In this case, although the Veteran has reported incapacitating episodes due to his back pain, during which time he cannot perform any activity, there are no physician's orders or other evidence in the claims file that the Veteran's doctors prescribed bed rest; therefore, he does not meet the criteria for a higher rating under DC 5243 for any part of the initial rating period on appeal.  Despite Dr. V.F.'s report stating that incapacitating episodes should be defined differently than is found in VA regulations, the Board is bound by those regulations.

The Board has also considered whether any other diagnostic codes might serve as a basis for an increased rating.  In this regard, DC 5003 addresses degenerative arthritis.  However, in this case, the maximum evaluation possible under DC 5003 is 10 percent, as only one major joint or group of minor joints is involved in this claim.  Therefore, it does not allow for a higher evaluation.  There are no other applicable codes available for consideration. 

In denying higher ratings for the Veteran's back disability, the Board has considered the Veteran's statements that his back disability is worse, as well as his report of flare-ups of pain, inability to walk or stand for prolonged periods, and his use of a cane to ambulate.  While he is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions regarding whether his symptoms meet the next higher rating criteria under VA regulations. 

Such competent evidence concerning the nature and extent of the Veteran's back disability has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which this disability is evaluated. 

The specific clinical measures of ranges of motion, including examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of pain and limitation of function. 

Thus, the overall evidence does not show that pain or other factors have resulted in additional functional limitation or limitation of motion (flexion limited to 30 degrees or less, favorable ankylosis of the thoracolumbar spine, or incapacitating episode of at least four weeks, etc.) such as to enable a finding that the disability picture more nearly approximates the next-higher, 40 percent, rating under the General Rating Formula for Diseases and Injuries of the Spine for the any part of the rating period on appeal. 

Despite the Veteran's contention of a debilitating back disability, the disability ratings assigned herein indicate a significant impact on his functional ability.  Such disability evaluations assigned by VA recognize his painful motion.  The critical question in this case, however, is whether the problems he has cited meet an even higher level under the rating criteria.  For reasons cited above, the Board finds they do not.   

The Board has also contemplated whether any separate evaluations are applicable here for additional disability associated with the service-connected back disability.  Initially, the Board notes that the Veteran is currently in receipt of a 10 percent disability rating for right lumbar radiculopathy based on VA examination reports showing right lower radiculopathy as early as October 2005.  However, the most recent VA examination in March 2017 also shows mild radiculopathy of the left lower extremity.  This supports a finding of mild incomplete paralysis of the left sciatic nerve and a 10 percent rating for that disability under 38 C.F.R. § 4.124a, DC 8520, effective March 6, 2017.  Given the intermittent nature of the symptoms, and the consistently normal muscle strength and other neurologic finding, the evidence is against finding a moderate disability of the left lower extremity.


ORDER

An initial disability rating greater than 10 percent, for L4-S1 lumbar spine stenosis with intervertebral disc syndrome at L4-S1, prior to April 3, 2008, is denied.

A disability rating greater than 20 percent for L4-S1 lumbar spine stenosis with intervertebral disc syndrome at L4-S1, beginning April 3, 2008, is denied.

An initial rating of 10 for left lumbar radiculopathy, left lower extremity is granted, effective March 6, 2017.




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


